Case 1:19-cv-12432-LTS Document 1-3 Filed 12/02/19 Page 1 of 7

EXHIBIT A
Case 1:19-cv-12432-LTS Document 1-3 Filed 12/02/19 Page 2 of 7

 

CRAIG ERICKSON
56 Hatherly = ROCKLAND, MA 02370
PHONE: 617-842-7787 = E-MAIL: cel@comceast.net

 

Objective:

Assume a key leadership position as Rockland Fire Fighter Emergency Preparedness
Manager — Community Emergency Response Team

 

 

Profile:

« An energetic, motivated and highly dynamic GS-13 Federal Logistics Chief ,Fire
Lieutenant and Emergency Medical Technician with excellent crisis & risk management
skills and extensive hands-on experience successfully managing a wide range of fire,
rehabilitation operations, safety, communications, and security situations in a variety
of challenging settings. Finalist Logan Airport Deputy Fire Chief Position.

" A proactive leader with extensive communication, training and administrative skills,
and the natural ability to define goals and plan action strategy using clear precise
terms. Utilizing extensive experience from extremely large scale international disaster
situations.

" An innovative, competent and results-orientated professional, with excellent
analytical and troubleshooting skills, and proven ability to respond and act quickly and
effectively even under the most extreme circumstances.

 

 

 

Professional
Experience:

 

1994 to Present Rockland Fire Dept. Lieutenant Shift Officer
Supervise and execute fire suppression and fite safety, emergency medical, and
hazardous material calls
Supervise and executed EMS and Rescue operations
Supetvise and executed Public Relations: Fire Prevention Awateness
Supervise and operates, inspects and maintains all power equipment to include
generators, saws, fans, lighting equipment, hydraulic equipment, cutting torches
Supervise and execute daily checks on fite apparatus and department vehicles to
ensute all functioning properly
Supervise and execute daily checks on all extinguishers and medical supplies to
include AED’s, suction equipment, oxygen supply
Provide basic life support procedures for patients, i.e. patient assessment
including vital signs, liftino and __transporti oxygen therapy, bandaging and
splinting, cervical spine immobilization, CPR with use of an A.E.D., epi-pen
and aspirin administration
Supervise and execute communication with local dispatch center and other fire
apparatus by way of mobile and portable radio equipment2016 to Present

December 2006-2008 - Rockland Fire Department
Training Officer

November 2003 — June 2005 - Rockland Fire Department
Assistant Fire Alarm Superintendent

1996-1998 - Plymouth County Fire Training
Instructor

1983 — Present - Rockland Fire Department, Rockland, MA
Firefighter and Emergency Medical Technician #810046

 

 
Case 1:19-cv-12432-LTS Document 1-3 Filed 12/02/19 Page 3 of 7

 

Acted in the capacity of Fire Chief, Deputy Chief and Captain on numerous
occasions

 

 

 

Education:

 

1983 - Rockland High School, Rockland, MA

High School Diploma

1986 - Massasoit Community College, Brockton, MA
Associate Degree Computer-Science Data Processing

1989 - Massasoit Community College, Brockton, MA
Associate Degree Fire-Science

1992-1994 -Salem State College, Salem, MA
Enrolled Fire Department Science Bachelor Degree (partially completed)

FEMA Federal Emergency Response Official
Joint Field Office Baton Rouge LA Floods

2015 Papal Pope Francis visit Logistic Section Chief -National Disaster
Medical

System US Department of Health and Human Setvices.

Experience developing and managing others in writing informational reports
or other informational documents that are logical, organized, and
gtammatically correct.

Creating, maintaining, and managing an incident records management
system, include control, access and portability of records in paper-based and
electronic formats.

Managing and overseeing the completion of processes.

Coordinating with state, tribal, and/or territorial partners to establish a unified
approach to organize and manage products and processes.

Knowledge and experienced in Incident Management including the start-up or
initial

response phase (first 72 hours) of a Federally-declared disaster or emergency,
ora

National Special Security Event (NSSE)

2015 Presidential State of the Union Address Mission -US Department of
Health
And Human Services- National Disaster Medical System

2012 Logistics Section Chief Hurricane Sandy New York

Serving in a liaison role between various units or departments within a
company

Organization as well as all other Incident Command requirements of Logistics
Section Chief

 

 
Case 1:19-cv-12432-LTS Document 1-3 Filed 12/02/19 Page 4 of 7

 

 

**2010** LOGISTIC CHIEF HAITI EARTH QUAKE GS-23

Supervise and execute the first United States base of operations for a field
hospital.

Established communications and emergency medical records providing
patient

tracking and treatment via satellite to Washington DC.

Submitting and tracking requests for supplies, equipment, personnel, disaster
teams, services or commodities using automated systems. Submit, monitor and
maintain burn rates, communicating with IRCT incident response
coordination

team.

Managing the pteparation of an organizational strategic and management
plans including items such as timelines, staffing projections and concept of
local, and territorial partners. Establishing and maintaining a unified approach
to organize and manage all sections of the command structure policies,
protocols, guidelines

and procedures.

Maintaining coordinating with state, tribal and territorial partners to establish a
unified approach to organize and manage Planning Sections as well as all other
Command structures and sections.

Maintaining and overseeing structure with in the Incident command System.
Using different management styles depending on the situation to effectively
motivate employees, partner agencies, and other stakeholders to foster a
collaborative work environment.

2010-2011 Appointed ASPR/NDMS Regional Base Logistics
Supervise and Executed:
Managing a comprehensive supply chain, warehouse and transportation
operation to effectively and efficiently distribute supplies, equipment and
services to support regional operations
Performed during readiness state for DMAT Disaster Medical Assistance
Team and IMSURT Intemational Medical Surgical Response Team
equipment caches located at
regional warehouse:
Working with, interpreting, and analyzing data
Defibrillator Battery Charging/Conditioning
Defibrillator QC & Function Test
Fire Extinguisher Test
Forklift Maintenance and operation
Generator Annual Service and battery charging
Laryngoscope Handle & blade QC & Function Check
Ophthalmoscope/Otoscope QC & Function Test
Oxygen "D", “M” Cylinder Valve Inspection
Oxygen Nebulizer, Cylinder Regulator & Manifold QC & Function Test
Pulse Oximeter QC Test
Receipt & Re-Pack Of Rotated Products And Other Shipments
Record Keeping
Computer literate and technically savvy (i.e. Internet browsing, MS Office
Suite, Power
Point instruction, and Internet maps

 

 

 
Case 1:19-cv-12432-LTS Document 1-3 Filed 12/02/19 Page 5 of 7

 

Supervise/assist Communication Officer: Satellite Phone On-Air Test, battery
charging & cycle test ,and radio, DTR and XTS Radio Air Test, battery charge,
cycle test

Suction Unit Battery charging, QC and Function Test

Thermometer, Digital QC & Function Test

Truck Annual, Monthly Maintenance to include drive time and routine
maintenance

Truck Monthly Radio & Satellite Phone Function Test

Ventilator Battery Charging, QC & Function Test

Warehouse Maintenance/Cleaning/Safety Survey, High & Heavy Lifting

WS EJ-100 Water Pump QC & Function Test

WS Heaters QC & Function Test

WS Sump Pump QC & Function Test

WS Tent Box Inspection Fot Mold/Mildew

WS Water Heater QC & Function Test

September 2008-2009 Deputy Logistic Section Chief

Hurricane Gustav Louisiana / Fargo North Dakota Floods

2008 - 2013 Boston Marathon DMAT-MA-1 Logistic Section Chief
April 2005 to Present - United States of America

National Disaster Medical Assistant 'Team

Intermittent Federal Employee DMAT-MA-1 Metro Boston

May 2006 — Present - Massachusetts Department of Public Health
Small Pox Vaccination Team

August 2006 Fema Deployment Region 4 Pre Declaration 173

 

 

 

 

 
Case 1:19-cv-12432-LTS Document 1-3 Filed 12/02/19 Page 6 of 7

 

 

Qualifications
Training and
Certifications:

 

1986

> Search and Rescue Emergency Medical Workshop - Certificate #861165
Northeastern University , Boston

> Protective Breathing - Massachusetts Firefighting Academy

1988

> AIDS the EMS Ditlemma— American Red Cross

> Athletic Injury 84364 - Springfield College , Springfield, MA

1992,

> Managing Company Tactical Operation: Preparation - Massachusetts Firefighting Academy

> BTLS International - Brockton Hospital , Brockton, MA

1993

> Incident Command and Command Safety - Fire & Rescue Training Association

> NFPA Certified Firefighter 1 & 2— Massachusetts Fire Training

> CMR4 Update Seminar #6 - Massachusetts Firefighting Academy

> Mass Fire Incident Reporting System - Massachusetts Firefighting Academy

> Hazardous Materials: Decontamination - Massachusetts Firefighting Academy
1998

> Fires & Wires - Eastem Edison , Brockton, MA

—_

—
rn

1

Rg

5

"> Incident Command - Plymouth County Fite & Rescue
00

ho
req

 

Municipal Fire Alarm Technician - International Municipal Signal Association
Interior Fire Alarm Systems - L W Bills Company

S
Bvv
tn

> National Incident Management System- NIMS 100, NIMS 200, NIMS
Department of Homeland Security
> Weapons of Mass Destruction, Incident Complexities-Level C

2006
> Fire Officer 1 - 60 Hours - Massachusetts Fire Academy
2007
> Incident Command for the Fire Service 16 Hours Massachusetts Fire

Academy
> ICS 300 - Department of Homeland Security
> Tactical Medic Operator 40 Hours
Special Operations Tactics in Emergency Care - IEME International
> Tactical Medicine Program 34 Hours
Operations Level Massachusetts OEMS #277294 - North Star Protective
Services
> Pandemic Flu - Bureau of Communicable Disease Control
Massachusetts Department of Public Health

No
iS
iS
jo

ICS 400 — Incident Command System Department of Homeland Security
Advanced ICS, Command and General Staff - Complex Incidents
Public Information Officer Fema Region 1

IATA Certified - International Air Transport Dangerous Goods Specialist
1S-800B National Response Framework

When Structures Fail - DelValle Institute for Emergency Preparedness
Certified Professional Food Manager - Certificate # 1504823 - Prometric
Boston Maritime Explosives - Department of Homeland Security
Federal Planning “P” Instructor

vvvvvvvy|

ho
iS
iS
NS

 

 
Case 1:19-cv-12432-LTS Document 1-3 Filed 12/02/19 Page 7 of 7

 

 

 

Accomplishments:

(HSEEP) Homeland Security Exercise Evaluation Program TRAINER
2012
> FEMA-COMT Communication Technician
2013
> FEMA-COML Communication Leader
Boston Esplanade Communications Massachusetts State Police Air Wing
CERT Train the trainer - Community Emergency Response Team
Screening of Persons by Observational Techniques Trainer (SPOT)

Iv Iv Iv

No
co

16
> FEMA- FIWA (EMO)
> IAFF Certified Fire Ground Survival

Incident Commander’s Commendation In recognition for: Support of the 2015 State
of the Union Address. Such service significantly contributed to the success of this

National Security Special Event
United States Department of Health and Human Services Assistant Secretary
for Preparedness and Response Office of Emergency Management National
Disaster Medical System
> President Massachusetts Masonic Eagle Scout Association

* Eagle Scout
> Grand Steward Massachusetts Masonic Grand Lodge Boston
> Outstanding Achievement Award National Disaster Medical System

Presented by Rear Admiral W. Craig Vanderwagen

 

 

References:

 

Available upon request

 

 

 

 
